 

Exhibit 10.1



 

AMENDMENT TO LOAN AGREEMENT AND TERMINATION OF BUSINESS SERVICES AGREEMENT

 

This AMENDMENT TO LOAN AGREEMENT AND TERMINATION OF BUSINESS SERVICES AGREEMENT
is entered into as of February 7, 2020 (the “Agreement”), by and among
CurrencyWorks Inc., a Nevada corporation, f/k/a ICOx Innovations Inc.
(“Lender”), Ryde GmbH, a German company (“Borrower”) and Ryde Holding Inc., a US
company (“Customer”).

 

RECITALS

 

A. Lender and Borrower entered into that certain Loan Agreement dated on or
about July 27, 2018 (the “Original Loan Agreement”), as amended by that certain
Loan Extension Agreement I, dated on or about July 12, 2019 (“Extension I”), and
that certain Loan Extension Agreement II, dated on or about September 30, 2019
(“Extension II,” and sometimes together with the Original Loan Agreement and
Extension I, the “Loan Agreement”), and in connection with the Loan Agreement,
entered into that certain Security Agreement dated on or about July 27, 2018
(the “Security Agreement,” and sometimes together with the Loan Agreement, the
“Loan Documents”).

 

B. Pursuant to the Loan Agreement, Lender transferred Borrower US$500,000 on or
about July 9, 2018, and US$750,000, on or about July 27, 2018 (collectively, the
“Loan”).

 

C. As of the date hereof, Borrower owes lender US$1,250,000 under the Loan
Documents, plus accrued interest.

 

D. Lender and Customer are parties to a Business Services Agreement dated on or
about December 29, 2017 as amended on March 15, 2018 and as amended on July 9,
2018 and as amended on October 29, 2018 (the “BSA”).

 

E. Lender and Borrower desire to amend the Loan Agreement and Lender and
Customer desire to terminate the BSA, each in accordance with the terms of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1. Interest Rate. Commencing on January 1, 2020, interest shall commence
accruing on the outstanding principal balance of the loan at a rate of 6% per
annum. Notwithstanding the foregoing, if there is any default on the terms of
the Loan Agreement, as amended hereby, default interest at the lesser of 18% per
annum and the highest rate permitted by applicable law, shall be deemed to have
retroactively been accruing on the Loan as of January 1, 2020, and shall
continue accruing until the earlier of the date such default is cured and the
date the Loan is repaid in full.

 

 1 

 

 

2. Payments and Maturity Date.

 

(a) Interest Payments. On or before February 7, 2020, Borrower shall pay Lender
US$125,000, which shall be deemed payment in full of all interest accrued under
the Loan Agreement through December 31, 2019. Commencing on March 31, 2020,
Borrower shall make quarterly interest only payments on or before the last day
of each calendar quarter, until such time as the Loan is repaid in full.

 

(b) Principal Payments. On or before February 7, 2020, Borrower shall pay Lender
US$150,000, which shall reduce the outstanding principal balance of the Loan by
US$150,000. The remaining unpaid principal balance of the Loan and all accrued
and unpaid interest, shall be due and paid in full on or before the earlier of
(a) December 31, 2021, and (b) March 31, 2021, provided, Borrower has Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) as defined
under United States GAAP of more than US$5,000,000, for the 12 month period
ending December 31, 2020, as certified by an independent auditor appointed by
the Borrower. If Borrower does not provide such certified financial statements
on or before March 31, 2021, the remaining unpaid principal balance of the Loan
and all accrued and unpaid interest, shall be immediately due and paid in full.

 

3. Payment of Expenses. On or before February 7, 2020, Borrower shall pay to
Lender a total of US$27,500 for expense reimbursement related to (US$17,500 for
Pickwick invoice and US$10,000 for Raue invoice).

 

4. Termination of BSA. The BSA is hereby terminated and definitively dissolved
between Lender and Customer. The parties to this Agreement agree that no further
rights or obligations exist under the BSA.

 

5. Customer will issue to Lender 10 million KodakOne Tokens after their
issuance.

 

6. Affirmation of Source Code Covenants. Borrower hereby represents and warrants
that it has complied with and shall continue to comply with each of the
covenants in Section 3 of Extension I, including, but not limited to, satisfying
the Ryde Deposition Obligation (as defined in Extension I), and depositing all
Software Updates with the Escrow Agent (as defined in Extension I), pursuant to
Section 3.6 of Extension I.

 

7. Miscellaneous.

 

(a) The Loan Agreement, as amended hereby, and the Security Agreement, shall be
and remain in full force and effect in accordance with their respective terms
and hereby is ratified and confirmed in all respects. Except as expressly set
forth herein, the execution, delivery, and performance of this Agreement shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Lender under the Loan Documents, as in effect prior to the date hereof.
Borrower hereby ratifies and reaffirms the continuing effectiveness of all of
the Loan Documents, as amended by this Agreement.

 

(b) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Agreement, and except as set forth above, no Event of Default has occurred and
is continuing.

 

(c) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

[signature page follows]

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to Loan
Agreement and Termination of Business Services Agreement as of the first date
above written.

 

  BORROWER:       RYDE GMBH         By: /s/ Jan Denecke                        
Name: Jan Denecke   Title: CEO         CUSTOMER:       RYDE HOLDING INC.        
By: /s/ Jan Denecke   Name: Jan Denecke   Title: CEO         LENDER:      
CURRENCYWORKS INC.         By: /s/ Michael Blum   Name: Michael Blum   Title:
COO

 

 3 

 